       Case 1:20-cv-07531-VEC Document 8 Filed 08/10/21 Page 1 of 17
                                                         USDC SDNY
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                            DATE FILED: 8/10/2021
 ------------------------------------------------------------- X
 TYRONE FELDER,                                                :
                                                               :      20-CV-7531 (VEC)
                                                 Petitioner, :       S2 14-CR-546 (VEC)
                                                               :
                          -against-                            :     OPINION & ORDER
                                                               :
 UNITED STATES OF AMERICA,                                     :
                                                               :
                                              Respondent. :
 ------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        Petitioner Tyrone Felder, proceeding pro se, moves pursuant to 28 U.S.C. § 2255 to

vacate, set aside, or correct his sentence. Pet., Dkt. 667.1 On June 20, 2016, Petitioner was

convicted on two counts: (1) conspiracy to distribute and possess with intent to distribute 280

grams or more of crack cocaine, and (2) brandishing firearms in connection with the drug

conspiracy. See Verdict Sheet, Dkt. 446. On July 28, 2017, this Court sentenced Petitioner to 26

years’ imprisonment. See Judgment, Dkt. 586. On September 14, 2020, Petitioner filed this

Section 2255 petition (the “Petition”), seeking to vacate his sentence on the grounds of: (1)

ineffective assistance of counsel (trial and appellate); (2) improper joinder of counts; (3) the

procedural unreasonableness of his sentence; and (4) the insufficiency of the evidence to support

his conviction. Upon careful review of Petitioner’s arguments and the record, the Court finds

that Petitioner’s claims lack merit or are procedurally barred. Accordingly, the Petition is

DENIED.




1
        All citations to the docket refer to Docket No. 14-CR-546.

                                                         1
           Case 1:20-cv-07531-VEC Document 8 Filed 08/10/21 Page 2 of 17




                                                BACKGROUND

         On February 8, 2016, Petitioner and co-defendant Kareem Martin were charged in a five-

count superseding indictment. 2 S2 Superseding Indictment (“Indictment”), Dkt. 296. Count One

charged Petitioner with conspiracy to distribute and possess with intent to distribute controlled

substances — specifically cocaine, marijuana, and 280 grams or more of cocaine base — in

violation of 21 U.S.C. §§ 841(b)(1)(A) and 846. Id. at 1–2. Counts Two and Three charged

Petitioner with conspiracy to rob, and robbery of, individuals in a commercial establishment in

the Bronx in violation of 18 U.S.C. § 1951. Id. at 2–4. Count Four charged Petitioner with

using, carrying, possessing, and brandishing firearms in connection with the drug conspiracy

charged in Count One and the robbery charged in Count Three, in violation of 18 U.S.C. §§

924(c)(1)(A) and (2). Id. at 4.

         On June 20, 2016, following a one-week jury trial, Petitioner was convicted on Counts

One and Four and acquitted on Counts Two and Three. See Verdict Sheet. At trial, the

Government presented evidence that Petitioner was a leader of the Young Gunners gang

(“YGz”), which sold drugs in River Park Towers (the “Towers”), a public housing project in the

Bronx. See, e.g., Trial Tr. at 76, 191–92, 309. 3 Members of the YGz worked together to sell

drugs in the Towers by referring customers to each other, combining drugs to sell, bagging drugs

for distribution, and warning each other about police presence. See, e.g., id. at 190–93. Multiple

witnesses testified that Petitioner personally sold drugs, collected proceeds from drug sales, and

protected the YGz territory through threats of force. See, e.g., id. at 238–43, 299–301, 303–08.




2
         Count Five applied only to Petitioner’s co-defendant, Mr. Martin.
3
          See Dkt. 458 for Trial Tr. 1–93; Dkt. 460 for Trial Tr. 94–375; Dkt. 462 for Trial Tr. 376–603; Dkt. 464 for
Trial Tr. 604–684; and Dkt. 466 for Trial Tr. 685–814.

                                                          2
          Case 1:20-cv-07531-VEC Document 8 Filed 08/10/21 Page 3 of 17




        The Court sentenced Petitioner to 26 years’ imprisonment to be followed by 5 years’

supervised release. See Judgment; see also Sent. Tr. at 32, Dkt. 589. At sentencing, the Court

determined Mr. Felder to be a career offender because he was over eighteen at the time of the

instant offense, the instant offense was a controlled substance offense, and he had at least two

prior felony convictions for crimes of violence. See Sent. Tr. at 6, 12. The Court found that,

under the Sentencing Guidelines, Petitioner had an offense level of 37 and a criminal history

category of VI, yielding a Guidelines range of 360 months’ to life imprisonment for Count One,

plus a mandatory minimum sentence of 84 months’ imprisonment for Count Four, to be served

consecutively, for a total Guidelines range of 444 months’ to life imprisonment. See id. at 12.

        Petitioner appealed his conviction and sentence, arguing, first, that his sentence was

procedurally unreasonable, and second, that the evidence was insufficient to demonstrate his

knowing participation in a conspiracy to distribute narcotics. See United States v. Felder, 760 F.

App’x 74, 76 (2d Cir.), cert. denied, 140 S. Ct. 250 (2019). On January 24, 2019, the Second

Circuit affirmed Petitioner’s conviction and sentence. Id. at 77.

        Petitioner now seeks to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. §

2255. Pet. The Government opposes the Petition and argues that Petitioner’s motion should

denied in its entirety. See Gov’t Opp., Dkt. 673.

                                          DISCUSSION

   I.      Legal Framework

        The Court notes at the outset that Petitioner is proceeding pro se, and “the submissions of

a pro se litigant must be construed liberally and interpreted ‘to raise the strongest arguments that

they suggest.’” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (per

curiam) (quoting Pabon v. Wright, 459 F.3d 241, 248 (2d Cir. 2006)).



                                                 3
           Case 1:20-cv-07531-VEC Document 8 Filed 08/10/21 Page 4 of 17




         Under 28 U.S.C. § 2255, a petitioner “may move the court which imposed [petitioner’s]

sentence to vacate, set aside or correct the sentence.” 28 U.S.C. § 2255(a). Relief under Section

2255 is available “only for a constitutional error, a lack of jurisdiction in the sentencing court, or

an error of law or fact that constitutes ‘a fundamental defect which inherently results in a

complete miscarriage of justice.’” United States v. Bokun, 73 F.3d 8, 12 (2d Cir. 1995) (quoting

Hill v. United States, 368 U.S. 424, 428 (1962)). Further, “[a]s a general rule[,] § 2255

petitioners may not raise on collateral review a claim previously litigated on direct appeal.”

Abbamonte v. United States, 160 F.3d 922, 924 (2d Cir. 1998).

   II.      Ineffective Assistance of Counsel

         A claim for ineffective assistance of counsel will be granted only if a petitioner can show

that his counsel’s performance fell below an objective standard of reasonableness under

prevailing professional norms and that he was prejudiced by his counsel’s deficient performance.

See Strickland v. Washington, 466 U.S. 668, 687–96 (1984). This two-prong test is difficult to

satisfy. See United States v. Shi Hui Sun, No. 09-CR-778, 2013 WL 1947282, at *4 (S.D.N.Y.

May 8, 2013) (“[Ineffective assistance of counsel] is a difficult showing to make, as courts must

indulge a strong presumption that counsel’s conduct falls within the wide range of reasonable

professional assistance, bearing in mind that there are countless ways to provide effective

assistance in any given case . . . .” (cleaned up)). A petitioner cannot prevail on a claim of

ineffective assistance of counsel “merely because in hindsight he thinks [his] counsel’s trial

strategy was inadequate.” United States v. Sanchez, 790 F.2d 245, 253 (2d Cir. 1986). The

petitioner must show “that counsel made errors so serious that counsel was not functioning as the

‘counsel’ guaranteed the defendant by the Sixth Amendment.” Harrington v. Richter, 562 U.S.

86, 104 (2011) (quoting Strickland, 466 U.S. at 687).



                                                  4
           Case 1:20-cv-07531-VEC Document 8 Filed 08/10/21 Page 5 of 17




         To satisfy the second prong of the Strickland inquiry, a petitioner must prove prejudice

by showing “that there is a ‘reasonable probability’ that, but for the deficiency, ‘the result of the

proceeding would have been different.’” Clark v. Stinson, 214 F.3d 315, 321 (2d Cir. 2000)

(quoting Strickland, 466 U.S. at 694). “A reasonable probability is a probability sufficient to

undermine confidence in the outcome.” Mayo v. Henderson, 13 F.3d 528, 534 (2d Cir. 1994)

(quoting Strickland, 466 U.S. at 694). In making this determination, the Court must consider the

totality of the evidence that was presented to the jury. Strickland, 466 U.S. at 695. “Failure to

make the required showing of either deficient performance or sufficient prejudice defeats the

ineffectiveness claim.” Id. at 700 (emphasis added).

         A claim of ineffective assistance of appellate counsel is also analyzed under the

Strickland standard. See Smith v. Robbins, 528 U.S. 259, 285 (2000); Mayo, 13 F.3d at 533. In

this context, appellate counsel is entitled to make strategic decisions and “need not (and should

not) raise every nonfrivolous claim” on appeal. Robbins, 528 U.S. at 288. As a matter of

strategy, appellate counsel “may select from among [colorable claims] in order to maximize the

likelihood of success on appeal.” Id.

         A.       Trial Counsel Was Not Ineffective

         Petitioner alleges that his trial counsel was constitutionally ineffective because counsel

failed to adequately cross-examine the Government’s witnesses at trial. See Pet. at 4, 13–17; 4

Reply at 1–2, Dkt. 676. Petitioner claims that several of the Government’s witnesses —

specifically Nenobia Washington, Corey McCollum, Jorge Figueroa, and David Pope — lied

during their testimony and that his trial attorneys “had [an] ample amount of evidence to

impeach . . . the government witnesses” but failed to do so. Pet. at 4, 13–17.


4
         Citations to the Petition refer to the pagination of the PDF document, given the absence of uniform
pagination throughout.

                                                         5
          Case 1:20-cv-07531-VEC Document 8 Filed 08/10/21 Page 6 of 17




       Petitioner’s ineffective assistance of trial counsel claim fails under both prongs of the

Strickland test. As an initial matter, the record reflects that Petitioner’s counsel did cross-

examine McCollum, Figueroa, and Pope about several of the alleged inconsistencies highlighted

in the Petition and that counsel cited these inconsistencies in his summation. See, e.g., Trial Tr.

at 152–64, 310–24, 498–507, 723–28. Moreover, decisions about whether to engage in cross-

examination, as well as the scope of cross-examination, are “‘strategic in nature’ and generally

will not support an ineffective assistance claim.” Dunham v. Travis, 313 F.3d 724, 732 (2d Cir.

2002) (quoting United States v. Nersesian, 824 F.2d 1294, 1321 (2d Cir. 1987)). Petitioner states

that he “debat[ed] back and forth” with his defense counsel during trial about cross-examining

Ms. Washington, suggesting that it was a strategic choice not to cross-examine her. Pet. at 13.

Although it may appear to Petitioner in hindsight that “alternative avenues of inquiry” may have

been more effective, counsel’s decision to limit cross-examination “does not evidence

objectively unreasonable representation, for ‘[e]ven the best criminal defense attorneys would

not defend a particular client the same way.’” United States v. Rodriguez, 68 F. App’x 237, 243

(2d Cir. 2003) (quoting Strickland, 466 U.S. at 689). Accordingly, because Petitioner has failed

to overcome the “strong presumption” that defense counsel acted within the “wide range of

reasonable professional assistance,” Strickland, 466 U.S. at 689, the Court need not reach the

prejudice prong of the Strickland analysis, id. at 700.

       Even if counsel’s performance had been, in fact, deficient, Petitioner has failed to meet

the “heavy burden” of proving prejudice under Strickland. See United States v. Cohen, 427 F.3d

164, 171 (2d Cir. 2005) (citation omitted). Analysis of the prejudice prong traditionally reflects

the strength of the Government’s case at trial. See Strickland, 466 U.S. at 695 (“[A] verdict or

conclusion only weakly supported by the record is more likely to have been affected by errors



                                                  6
          Case 1:20-cv-07531-VEC Document 8 Filed 08/10/21 Page 7 of 17




than one with overwhelming record support.”). Here, the jury was presented with substantial

evidence of Petitioner’s guilt, and Petitioner has not shown that further cross-examination of the

Government’s witnesses would have changed the trial’s outcome. In addition to the witnesses

cited by Petitioner, the Government’s proof at trial included, inter alia, the testimony of two

undercover New York City Police Department Detectives; prior statements and admissions by

Petitioner’s co-defendant; physical evidence, including crack cocaine and marijuana purchased

from Petitioner’s co-defendant and other members of the conspiracy; and social media postings

and other documents. Gov’t Opp. at 2. Given the strength of the evidence introduced at trial,

Petitioner’s “conclusory assertions with respect to [counsel’s] shortcomings and the likely effect

of these alleged deficiencies on the jury’s verdict” fail to satisfy Strickland’s prejudice prong.

United States v. Feyrer, 333 F.3d 110, 120 (2d Cir. 2003). Accordingly, because Petitioner has

demonstrated neither deficient performance nor prejudice, his claim for ineffective assistance of

trial counsel is without merit.

       B.      Appellate Counsel Was Not Ineffective

       Prior to trial, Petitioner moved to sever the Hobbs Act robbery charges from the narcotics

conspiracy charged in Count One pursuant to Federal Rules of Criminal Procedure 8(a) and 14.

See Dkts. 336, 338. Judge McMahon (to whom the case was assigned at that time) denied

Petitioner’s motion, concluding that all counts were properly joined. See Opinion at 6–9, Dkt.

361. Petitioner asserts that his appellate counsel was ineffective for failing to appeal the district

court’s denial of Petitioner’s pre-trial motion to sever. See Pet. at 5–6; Reply at 4. Petitioner

argues that the robbery-related charges were improperly joined with the drug-related charge and

that, even though he was acquitted of the Hobbs Act counts, he suffered prejudicial spillover

because “the jury still h[ea]rd testimony that they should not ha[ve] h[ea]rd because the cases



                                                  7
          Case 1:20-cv-07531-VEC Document 8 Filed 08/10/21 Page 8 of 17




were improperly joined.” Pet. at 5. Petitioner’s ineffective assistance of appellate counsel claim

also fails under Strickland.

       First, Petitioner has not overcome the “strong presumption” that appellate counsel acted

within the “wide range of reasonable professional assistance.” Strickland, 466 U.S. at 689.

Appellate counsel is free to choose strategically among viable claims in order to maximize the

likelihood of success. See Smith v. Murray, 477 U.S. 527, 536 (1986) (“This process of

winnowing out weaker arguments on appeal and focusing on those more likely to prevail, far

from being evidence of incompetence, is the hallmark of effective appellate advocacy.” (cleaned

up)). Here, appellate counsel raised two nonfrivolous issues on direct appeal: (1) that the

evidence was insufficient to demonstrate Petitioner’s knowing participation in a conspiracy to

distribute narcotics, and (2) that Petitioner’s sentence was procedurally unreasonable because the

district court incorrectly determined that he was a career offender under the Sentencing

Guidelines. See Felder, 760 F. App’x at 76. The severance issue Petitioner argues should have

been raised is not “clearly stronger” than the claims raised because, among other reasons, it is

meritless. See Robbins, 528 U.S. at 288 (quoting Gray v. Greer, 800 F.2d 644, 646 (7th Cir.

1986) (“Generally, only when ignored issues are clearly stronger than those presented, will the

presumption of effective assistance of counsel be overcome.”)). Accordingly, Petitioner fails to

demonstrate that his appellate counsel’s performance was deficient.

       Petitioner’s ineffective appellate counsel claim also fails under Strickland’s second prong

because Petitioner’s severance and prejudicial spillover arguments are meritless. Accordingly,

there is no reasonable probability that raising the claim would have resulted in a different

outcome on appeal. See Aparicio v. Artuz, 269 F.3d 78, 99 (2d Cir. 2001) (“[P]etitioner’s

appellate counsel was not ineffective for failing to raise the meritless argument.”). “[A] district



                                                 8
         Case 1:20-cv-07531-VEC Document 8 Filed 08/10/21 Page 9 of 17




court order denying a Rule 14 motion is considered virtually unreviewable and will be

overturned only if a defendant can show prejudice so severe that his conviction constituted a

miscarriage of justice and that the denial of his motion constituted an abuse of discretion.”

United States v. Yousef, 327 F.3d 56, 150 (2d Cir. 2003) (cleaned up); see also Feyrer, 333 F.3d

at 114 (“Rule 14 severance does not raise a question of law for our review; rather, its application

is tested under the abuse of discretion standard.”). Petitioner has failed to make such a showing.

       Federal Rule of Criminal Procedure 8(a) permits joinder of offenses against a single

defendant if the offenses charged “are of the same or similar character, or are based on the same

act or transaction, or are connected with or constitute parts of a common scheme or plan.” Fed.

R. Crim. P. 8(a). Even when joinder is proper under Rule 8(a), however, Federal Rule of

Criminal Procedure 14 provides that a court may grant severance “[i]f the joinder of offenses . . .

in an indictment, an information, or a consolidation for trial appears to prejudice a defendant or

the government.” Fed. R. Crim. P. 14. Motions to sever are “committed to the sound discretion

of the trial judge,” United States v. Chang An-Lo, 851 F.2d 547, 556 (2d Cir. 1988), and a

defendant seeking severance shoulders the “extremely difficult burden” of showing that he

would be so prejudiced by joinder that he would be denied a fair trial, United States v.

Casamento, 887 F.2d 1141, 1149–50 (2d Cir. 1989).

       Severance was not warranted in this case for the reasons stated in Judge McMahon’s

decision denying Petitioner’s pre-trial motion to sever. See Opinion at 6–9. According to the

Government, a “mean and method” of the narcotics conspiracy charged in Count One was

robbing other drug dealers, including the robbery charged in Counts Two and Three. See id. at 9.

Judge McMahon further noted that any risk of spillover prejudice could “easily and adequately




                                                 9
         Case 1:20-cv-07531-VEC Document 8 Filed 08/10/21 Page 10 of 17




be addressed through an instruction by the Court, which is standard in this district in any case

involving multiple counts, that the jury consider the evidence as to each count separately.” 5 Id.

       Furthermore, Petitioner has failed to show that he suffered any prejudicial spillover as a

result of the joined counts. “A defendant bears an extremely heavy burden when claiming

prejudicial spillover.” United States v. Griffith, 284 F.3d 338, 351 (2d Cir. 2002) (citing United

States v. Friedman, 854 F.2d 535, 563 (2d Cir. 1988) (“The defendant must show that he or she

suffered prejudice so substantial as to amount to a miscarriage of justice.” (internal quotation

marks omitted))). To determine whether a defendant was prejudiced by the introduction of

evidence submitted in support of counts on which the defendant was acquitted, a court must

determine: (1) whether the evidence introduced in support of the acquitted counts “was of such

an inflammatory nature that it would have tended to incite or arouse the jury into convicting the

defendant on the remaining counts,” (2) “whether the dismissed counts and the remaining counts

were similar,” and (3) “whether the government’s evidence on the remaining counts was weak or

strong.” United States v. Hamilton, 334 F.3d 170, 182 (2d Cir. 2003) (citing United States v.

Vebeliunas, 76 F.3d 1283, 1294 (2d Cir. 1996)). Prejudicial spillover is unlikely to be found

“where the record indicates that the jury was able to distinguish between counts . . . , and to

assess separately the evidence pertinent to each.” Id. at 183. “Partial acquittal of a defendant

strongly indicates that there was no prejudicial spillover.” United States v. Morales, 185 F.3d

74, 83 (2d Cir. 1999).

       Here, Petitioner has not met his burden of showing prejudicial spillover. “The first prong

of this test is not met where the evidence that the government presented on the [acquitted] counts

was, as a general matter, no more inflammatory than the evidence that it presented on the



5
       Indeed, the Court gave the jury precisely such an instruction. See Trial Tr. at 782.

                                                        10
         Case 1:20-cv-07531-VEC Document 8 Filed 08/10/21 Page 11 of 17




remaining counts.” Hamilton, 334 F.3d at 182 (cleaned up). Here, there is no indication that the

evidence admitted regarding the Hobbs Act robbery counts was more inflammatory than the

evidence on the counts of conviction. Under the second prong, the likelihood of prejudicial

spillover is low “where the [acquitted] and remaining counts emanate from similar facts, and the

evidence introduced would have been admissible as to both.” United States v. Wapnick, 60 F.3d

948, 954 (2d Cir. 1995). The evidence at trial demonstrated, inter alia, that the YGz, of which

Petitioner was a leader, controlled the territory in and around River Park Towers and robbed

individuals who tried to sell drugs in that area without their permission, see Trial Tr. at 190–95,

and that Petitioner committed several robberies of drug dealers, including a gun-point robbery

that yielded money and marijuana, see id. at 247–48, 253. Even without the Hobbs Act charges,

much of the evidence in question would have been presented to the jury in the context of the

narcotics conspiracy charged in Count One. See Morales, 185 F.3d at 83 (rejecting prejudicial

spillover claim where, inter alia, much of the evidence at issue “would have been admissible

even if the reversed counts had never been charged”). Third, as the Second Circuit noted in

affirming Petitioner’s conviction, there was ample evidence of Petitioner’s participation in the

narcotics conspiracy. Felder, 760 F. App’x at 77 (“The government’s witnesses testified not

only that Felder was a member of the YGz, but also that he personally sold crack and other

drugs, collected drug proceeds from other YGz members, and helped to protect YGz’ territory in

the Towers.”). Finally, Petitioner’s partial acquittal demonstrates “that the jury was able to

distinguish between counts” and “to assess separately the evidence pertinent to each” in reaching

its verdict. See Hamilton, 334 F.3d at 183; see also United States v. Jones, 482 F.3d 60, 78–79

(2d Cir. 2006) (finding no prejudicial spillover where evidence was discrete as to each count and

evidence supporting the convicted counts was “more than adequate”); Morales, 185 F.3d at 83



                                                 11
            Case 1:20-cv-07531-VEC Document 8 Filed 08/10/21 Page 12 of 17




(finding no prejudicial spillover where jury acquitted defendant of some charges but convicted

on others). Consequently, Petitioner has suffered no prejudice.

           In sum, because Petitioner’s severance and prejudicial spillover arguments are without

merit, Petitioner has failed to show either that his appellate counsel’s performance was deficient

or that there is a “reasonable probability” that, but for his appellate counsel’s failure to raise the

improper joinder claim on direct appeal, “the result of the [appeal] would have been different.”

Strickland, 466 U.S. at 694. Accordingly, Petitioner’s ineffective assistance of appellate counsel

claim is without merit.

    III.      Improper Joinder of Counts

           Petitioner also raises his improper joinder of counts argument as an independent claim in

his Petition. See Pet. at 5, 18. A defendant is generally “barred from collaterally challenging a

conviction under § 2255 on a ground that he failed to raise on direct appeal.” United States v.

Thorn, 659 F.3d 227, 231 (2d Cir. 2011). When a defendant has procedurally defaulted a claim

by failing to raise it on direct review, however, the claim may still be raised in a habeas petition

if the defendant can “demonstrate either cause and actual prejudice, or that he is actually

innocent.” Gupta v. United States, 913 F.3d 81, 84 (2d Cir. 2019) (cleaned up).

           Petitioner claims that he did not raise this issue on direct appeal because his appellate

counsel told him that he could not do so. Reply at 4. The Court finds it unnecessary to

determine whether Petitioner has shown cause because he suffered no actual prejudice. United

States v. Frady, 456 U.S. 152, 168 (1982) (“[W]e find it unnecessary to determine whether

[petitioner] has shown cause, because we are confident he suffered no actual prejudice of a

degree sufficient to justify collateral relief . . . .”). As noted supra, Petitioner’s argument that the

Hobbs Act count should have been severed from the narcotics conspiracy count is entirely



                                                    12
          Case 1:20-cv-07531-VEC Document 8 Filed 08/10/21 Page 13 of 17




meritless. Accordingly, because Petitioner suffered no actual prejudice from the joinder of the

counts, the claim fails.

   IV.        Procedural Reasonableness of Petitioner’s Sentence

         Petitioner argues that his sentence was procedurally unreasonable because he should not

have been considered a career offender under the Sentencing Guidelines for two reasons: (1) his

prior New York second-degree robbery conviction, for which he was adjudicated a youthful

offender, should not have been considered a predicate offense under the Guidelines; and (2) his

two prior New York second-degree robbery convictions were not “crimes of violence” and thus

should not have been career offender predicates under the Guidelines. See Pet. at 8, 19.

         A.      Petitioner’s Youthful Offender Claim is Procedurally Barred

         Petitioner first contends that the district court erred when it determined that he was a

career offender based on a New York State robbery conviction for which he was adjudicated a

youthful offender. See id. at 8. “It is well established that a § 2255 petition cannot be used to

‘relitigate questions which were raised and considered on direct appeal.’” United States v. Sanin,

252 F.3d 79, 83 (2d Cir. 2001) (quoting Cabrera v. United States, 972 F.2d 23, 25 (2d Cir.

1992)). This limitation encompasses issues expressly or impliedly decided on appeal. United

States v. Ben Zvi, 242 F.3d 89, 95 (2d Cir. 2001) (citing United States v. Bell, 5 F.3d 64, 66 (4th

Cir. 1993)). Petitioner raised this precise argument on direct appeal, and the Second Circuit

expressly rejected it, concluding that “where, as here, a defendant was tried and convicted in an

adult court and served his sentence in an adult prison, his New York State youthful offender

adjudication is a predicate conviction under the Career Offender Guideline.” Felder, 760 F.

App’x at 76. Petitioner is therefore prohibited from relitigating his youthful offender argument

here. United States v. Natelli, 553 F.2d 5, 7 (2d Cir. 1977) (“[O]nce a matter has been decided



                                                  13
          Case 1:20-cv-07531-VEC Document 8 Filed 08/10/21 Page 14 of 17




adversely to a defendant on direct appeal it cannot be relitigated in a collateral attack under

section 2255.”).

        B.       Petitioner’s Prior New York Second-Degree Robbery Convictions Are
                 Crimes of Violence Under the Sentencing Guidelines

        Petitioner also argues that his prior New York second-degree robbery convictions do not

qualify as crimes of violence under the Sentencing Guidelines. See Pet. at 19. Petitioner states

that he is raising this claim for the first time in a collateral attack because he “wasn’t aware of

this issue until recent law/cases started deciding this issue.” Id. at 9. Petitioner appears to seek

relief in light of the Supreme Court’s decisions in, inter alia, Johnson v. United States, 576 U.S.

591, 597 (2015) (holding that the residual clause of the Armed Career Criminal Act (“ACCA”),

18 U.S.C. § 924(e)(2), is unconstitutionally vague), and United States v. Davis, 139 S. Ct. 2319,

2336 (2019) (holding that the residual clause of 18 U.S.C. § 924(c) is unconstitutionally vague).

        As an initial matter, this claim is procedurally defaulted because Petitioner could have

raised it on direct appeal. As a result, Petitioner must show both “cause” for the default and

“actual prejudice” that resulted from the alleged violation, or he must demonstrate that he is

“actually innocent.” See Gupta, 913 F.3d at 84 (cleaned up). There does not appear to have

been any apparent impediment to raising this argument on direct appeal, and Petitioner fails to

explain why he did not raise this claim earlier. 6

        Petitioner’s claim is also legally baseless. As noted supra, the Court determined that

Petitioner was a career offender under the Sentencing Guidelines based on his two prior New


6
          To the extent Petitioner contends that the ongoing development of case law in this area precluded him from
raising this claim on direct appeal, the Court rejects that argument. Johnson was decided nearly two years before
Petitioner’s sentencing, and “[m]any courts in this Circuit have held that defendants’ failure to challenge their
conviction pursuant to Johnson on direct appeal precludes reliance on Davis in a collateral proceeding, because
Johnson provided all of the ‘tools to construct’ a constitutional vagueness challenge to a conviction under the
residual clause prior to Davis.” United States v. McCarron, No. 15-CR-257, 2020 WL 2572197, at *5 (E.D.N.Y.
May 20, 2020) (quoting Mayes v. United States, No. 12-CR-385, 2019 WL 6307411, at *2 (E.D.N.Y. Nov. 25,
2019)).

                                                        14
         Case 1:20-cv-07531-VEC Document 8 Filed 08/10/21 Page 15 of 17




York second-degree robbery convictions. See Sent. Tr. at 6; PSR ¶¶ 55–58, Dkt. 593. There is

no question that determination was correct because Petitioner’s New York State second-degree

robbery convictions qualify as crimes of violence under the force clause of the career offender

guideline. See United States v. Brown, 945 F.3d 72, 76 (2d Cir. 2019) (holding that defendant’s

New York second- and third-degree robbery convictions were “crimes of violence” under the

Sentencing Guidelines); United States v. Moore, 916 F.3d 231, 240 (2d Cir. 2019) (holding that

New York third-degree robbery is “categorically a crime of violence under the force clause of

U.S.S.G. § 4B1.2(a)(1)”); United States v. Pereira-Gomez, 903 F.3d 155, 164–66 (2d Cir. 2018)

(holding that “under New York law, . . . robbery in any degree is a crime of violence under the

‘force clause’” of § 2L1.2 of the 2014 Guidelines, which relies on the same relevant definition of

“crime of violence” used in § 4B1.2(a)(1)).

       Petitioner’s argument ignores the controlling precedent discussed above because he

wrongly assumes that Johnson and Davis apply to the career offender provision of the

Guidelines. Johnson, however, dealt with the ACCA and that statute’s application to “conduct

that presents a serious potential risk of physical injury to another.” Johnson, 576 U.S. at 593

(quoting 18 U.S.C. § 924(e)(2)(B)). Here, Petitioner was not charged or sentenced under the

ACCA. Rather, the Court determined that Petitioner was a career offender pursuant to U.S.S.G.

§ 4B1.1(b)(1). Unlike the ACCA, “the advisory Sentencing Guidelines are not subject to a

vagueness challenge under the Due Process Clause.” Beckles v. United States, 137 S. Ct. 886,

895 (2017); see also Nunez v. United States, 954 F.3d 465, 467 (2d Cir. 2020) (holding that

“Johnson did not itself render the residual clause of the pre-Booker Career Offender Guideline

unconstitutionally vague”). Davis, which addressed the residual clause of 18 U.S.C. § 924(c), is




                                                15
           Case 1:20-cv-07531-VEC Document 8 Filed 08/10/21 Page 16 of 17




similarly is inapposite. See Davis, 139 S. Ct. at 2324. The holdings in Johnson and Davis are

thus wholly inapplicable to Petitioner’s case.

         Accordingly, Petitioner’s claim asserting the procedural unreasonableness of his sentence

is denied. 7

    V.         Sufficiency of the Evidence

         Finally, Petitioner’s sufficiency of the evidence claim is procedurally barred because it

was raised and rejected on direct appeal. See Felder, 760 F. App’x at 76 (“There was enough

evidence to support the jury’s finding that Felder participated in a narcotics conspiracy. . . .

There also was enough evidence to support the jury’s finding that Felder knew or reasonably

foresaw that this conspiracy would involve 280 grams of crack cocaine.”). 8 Accordingly,

Petitioner is prohibited from relitigating the issue here. See Natelli, 553 F.2d at 7.

                                                  CONCLUSION

         For the foregoing reasons, the Petition is DENIED. The Court declines to issue a

certificate of appealability, as Petitioner has not made a substantial showing of a denial of a

constitutional right. See Matthews v. United States, 682 F.3d 180, 185 (2d Cir. 2012). The Court




7
          Petitioner also claims that his “Hobbs Acts [were] not crimes of violence for career offender purposes.”
Pet. at 19. Because the Court did not consider the Hobbs Act robbery counts on which Petitioner was acquitted in
calculating Petitioner’s career-offender status, Petitioner’s argument lacks merit. See Sent. Tr. at 6, 30–31.
8
          On appeal, Felder raised sufficiency of the evidence on the section 924(c) gun count only with reference to
the sufficiency of the evidence relating to the narcotics conspiracy to which the gun count related. See Felder, 760
F. App’x at 76. In his Petition, Petitioner primarily makes the same argument, but he also states that: “[t]here was
no evidence of me having a gun in connection with a narotics [sic] conspiracy. Anything that was said about me
was related to fights about standing around loitering in a place were [sic] I and the people grow up in.” Pet. at 20.
To the extent Felder intends to raise this as a new issue, it is procedurally barred because it was not raised on appeal.
Thorn, 659 F.3d at 231. He cannot be relieved of the procedural default because he has not demonstrated cause and
actual prejudice or that he is actually innocent. Finally, even if it were not procedurally defaulted, it is meritless.
There was evidence at trial that Felder committed several robberies of drug dealers, including a gun point robbery.
Trial Tr. at 246-48, 253. That was more than sufficient for the jury to conclude that Felder used and brandished
guns in connection with the narcotics conspiracy.

                                                           16
         Case 1:20-cv-07531-VEC Document 8 Filed 08/10/21 Page 17 of 17




certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be taken in

good faith and permission to proceed in forma pauperis is therefore denied.

       The Clerk of Court is respectfully directed to terminate the open motion at No. 14-CR-

546, Dkt. 667, and to close the case at No. 20-CV-7531. The Clerk of Court is further directed to

mail a copy of this Opinion to Mr. Felder.



SO ORDERED.
                                                        ____
                                                          _ _________________________
                                                    _________________________________
Date: August 10, 2021                                                CAPRON
                                                          VALERIE CAPRONI     NI
      New York, NY                                        United States District Judge




                                               17
